Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Objection
Claim 11 recites “the left subapertures”, which should state “the left subaperture”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-6, 11, 15-16, and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 3, 5, 6, 15, 17, and 18, recite “isolated signals”. The term is a relative term, which fails to provide a standard acquire any image showing noise or tissue features to the claimed layers of 
Claim 11 recites “representative”. It is unclear how a portion of the receive pairs can be representative of all transmit elements and portion of the receive pairs can be representative of a portion of the transmit elements and all the receive elements of the aperture. Is the portion of the receive pairs all the elements? The claim limitation is unclear and indefinite. Clarity is needed. 	
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication Yen et al US 2009/0141957 A1 (hereinafter Yen).
(Abstract), comprising:
an array of acoustic elements configured to transmit acoustic energy (0038; In a point target simulation, using a linear array with 128 elements with element pitch of 308 .mu.m and a transmit frequency of 5 MHz) into an anatomy (0033; These techniques can dramatically improves contrast-to-noise ratio (CNR) allowing for easier detection of low contrast targets such as breast and prostate lesions.)and receive echoes corresponding to the transmitted acoustic energy; and (0046; Echoes are collected from the same 64 elements, as described at 102.)
a processor in communication with the array and configured to (0046; “DAX processed image”, It is inherent to have processor to perform the function of processing an image): 
activate the array to perform a scan sequence to obtain a plurality of signals; 
(0046; An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target. Echoes are collected from the same 64 elements)
generate an image based on the plurality of signals (Fig. 2B);
arrange the plurality of signals into a right subaperture (RX1) and a left subaperture (RX2);
(0046; In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104…Likewise, a second apodization function can be used to create dataset RX2, as described at 106)
identify off-axis signals from the plurality of signals by comparing the right subaperture and the left subaperture; 
(0046; A cross-correlator calculates a normalized cross-correlation value for each pixel. Typically 2-3 wavelengths are used as a segment size for cross-correlation, as described at 110.) (0042; Normalized cross-correlation (NCC) is performed using segments of RF data along the axial direction at zero lag)
generate a clutter reduction mask based on the identified off-axis signals;
(0035; The two data sets will have a similar main beam and different or negatively correlated side beams, clutter and/or grating lobes. In the cross correlation matrix, the high cross correlation close to 1 implies the main lobe signal and the low or negative cross correlation means clutter region. Utilizing this property, the threshold can be set to zero or an arbitrary value close to zero to suppress undesired clutter.)(0059; by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals.)
apply the clutter reduction mask to the image to generate a masked image; and
(0060; The cross- correlation coefficient at each image sample is calculated to generate a matrix, and this matrix becomes the weighting factor. By summing data from these two receive apertures, the same data is obtained as from a uniformly weighted receive aperture. This RF data will then be weighted by the cross-correlation matrix.) (Figure 1: the multiplication before the DAX RF data)
output the masked image to a display in communication with the processor.
 (Figure 1: DAX applied  imaged)
Regarding claim 2 and 14, Yen discloses further wherein the scan sequence comprises a plurality of transmit-receive pairs associated with the acoustic elements of the array, wherein the plurality of signals corresponds to the plurality of transmit-receive pairs, and wherein the processor is configured to: (0059 and 0060)	
arrange signals associated with the right subaperture into a first right subaperture corresponding to a first portion of the transmit-receive pairs and a second right subaperture comprising a second portion of the transmit-receive pairs, wherein the first portion of the transmit-receive pairs and the second portion of the transmit-receive pairs are interleaving; and (FIG.5(D) RX1) (Refer to Fig. 5 highlighted below)
arrange transmit-receive pairs associated with the left subaperture into a first left subaperture comprising a third portion of the transmit-receive pairs and a second left subaperture comprising a fourth portion of the transmit-receive pairs, wherein the third portion of the transmit-receive pairs and the fourth portion of the transmit-receive pairs are interleaving, (FIG.5(D) RX2) (Refer to Fig. 5 highlighted below)
wherein the processor is configured to identify the off-axis signals based on a relationship that includes the first and second right subapertures, and the first and second left subapertures.
(0035; The two data sets will have a similar main beam and different or negatively correlated side beams, clutter and/or grating lobes. In the cross correlation matrix, the high cross correlation close to 1 implies the main lobe signal and the low or negative cross correlation means clutter region. Utilizing this property, the threshold can be set to zero or an arbitrary value close to zero to suppress undesired clutter.)
(0046; A cross-correlator calculates a normalized cross-correlation value for each pixel. Typically 2-3 wavelengths are used as a segment size for cross-correlation, as described at 110.) (0042; Normalized cross-correlation (NCC) is performed using segments of RF data along the axial direction at zero lag)
(0059; by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals.)

    PNG
    media_image1.png
    413
    602
    media_image1.png
    Greyscale


Regarding claim 3 and 15, Yen further discloses, 
wherein the processor is configured to generate a noise image layer based on a relationship that includes the right and left subapertures, wherein the noise image layer comprises an image layer formed of isolated signals representative of noise in the image. 	
(0059; In the scheme of one embodiment of the present disclosure, signals with cross-correlation coefficients less than 0.001 are multiplied by 0.001 or reduced by 60 dB.) Here, threshold holding is occurring a common technique within the field of the endeavor used for noise imaging. The cross-correlation coefficients refer to the right and left subapertures (RX1 and RX2) wherein filters are used on the two sets of data that are cross-correlated and further filtered to reduce discontinues in the image seen as noise. All images are in turn displayed on a log scale, refer to paragraph 0065. 

wherein the processor is configured to generate the clutter reduction mask based in part on the noise image layer. 
(Figure 7.) (0035; The two data sets will have a similar main beam and different or negatively correlated side beams, clutter and/or grating lobes. In the cross correlation matrix, the high cross correlation close to 1 implies the main lobe signal and the low or negative cross correlation means clutter region. Utilizing this property, the threshold can be set to zero or an arbitrary value close to zero to suppress undesired clutter)
(0059: Then, by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals. In the scheme of one embodiment of the present disclosure, signals with cross-correlation coefficients less than 0.001 are mulplied by 0.001 or reduced by 60 dB.)
Regarding claim 5 and 17, Yen further discloses, 
wherein the processor is configured to generate a tissue image layer based on a relationship that includes the right and left subapertures, the image, and the clutter reduction mask, wherein the tissue image layer comprises an image layer formed of isolated signals representative of tissue in the image. 
(Abstract; DAX dramatically improves the contrast-to-noise ratio (CNR) allowing for easier visualization of anechoic cysts and blood vessels.) The Dax includes the right and left subapertures see figure 2B
(FIG. 8 shows a combined plot 800 of simulated images of a 3 mm diameter anechoic cyst with standard beamforming with uniform apodizaon, Hanning apodizaon and the four DAX schemes, to further test the performance of the above-referenced algorithms.) Fig. 8 is a Cyst simulation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable oven Yen, as applied to claim 1 and 13 above. 
Regarding claim 6 and 18, Yen discloses all the elements of claim 5 further discloses, 
wherein the processor is configured to generate a lumen image layer based on the tissue image layer and the clutter reduction mask, wherein the lumen image layer comprises an image layer formed of isolated signals representative of a body lumen in the image.
(0080; FIG. 11. depicts a combined plot 1100 of the weighting matrix used for DAX 8-8 alternating pattern in a) simulation, b) experiment in linear scale. Color bar shows the range of cross-correlation coefficients. FIG. 10 shows the weighting matrices after the thresholding operation used for simulation and for the experiment using the DAX alternating pattern scheme. All cross-correlation values less than 0.001 were replaced with 0.001 to create the final weighting matrix. The cyst is clearly visible in the weighting matrix and the CNR values are 19.98 for simulation and 14.43 for experiment. Therefore, it may be possible to use these matrices as cross-correlation based images to locate a target, but this requires further investigation.)
(0093; For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time.)
Although Yen discloses obtaining a weighted image of a cyst, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Yen 
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable oven Yen, as applied to claim 1 above, in view of US patent application publication Yamanaka et al US 2020/0008784 A1 (hereinafter Yamanaka)	
Regarding claim 7, Yen discloses all the elements above in claim 1, further Yen discloses,  
wherein the left subaperture and the right subaperture are part of an aperture (0046; An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target.), 
However, Yen fails to teach the following taught by Yamanaka, Foreign Application Priority date of July 5th 2018.
and wherein the aperture comprises an axis. (Figure 10 below below)

    PNG
    media_image2.png
    598
    507
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effect filing date of the claimed invention to have modified Yen apertures to be configured to comprise of an axis taught by Yamanaka. Doing so would provide a plurality of images with different reception angles (0004).
Regarding claim 8, Yen discloses all the elements above in claim 7; however, Yen fails to disclose the following taught by Yamanaka
wherein the left subaperture (Sub-reception aperture 81) is spatially associated with a left side of the axis of the aperture and the right subaperture (Sub-reception aperture 83)
The left and right subapertures identify below in Figure 10 are seen as spatially associated with its respective side of the axis of the aperture. Refer to figure 10 highlighted below

    PNG
    media_image3.png
    598
    507
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effect filing date of the claimed invention to have modified Yen apertures to be configured to comprise of an axis with a left and right subaperture taught by Yamanaka. Doing so would provide a plurality of images with different reception angles (0004).
Regarding claim 9, Yen discloses all the elements above in claim 7; however, Yen fails to disclose the following taught by Yamanaka wherein the aperture is associated with an angular portion of a circumference of the array. (refer to figure 10 highlighted below)

    PNG
    media_image4.png
    600
    509
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effect filing date of the claimed invention to have modified Yen apertures to be configured to comprise of aperture associated portion of the circumference of an array taught by Yamanaka in figure 10 above. Doing so would provide a plurality of images with different reception angles (0004).
Regarding claim 10, Yen as modified discloses all the elements of claim 7, Yen further discloses, 
wherein the off-axis signals are generated from ultrasound energy reflected from objects that are away from the axis of the aperture.
(0005; The goal of beamforming is to focus ultrasound energy to one location only, but this is not truly achievable with standard delay and sum beamforming. This gives rise to off-axis sidelobes and clutter. These sidelobes or clutter inherent in ultrasound imaging are undesirable side effects since they degrade image quality by lowering CNR and the detectability of small targets.)
Regarding claim 11, Yen as modified discloses all the elements of claim 7 above, 
wherein the aperture is formed of a plurality of transmit-receive pairs of the scan sequence. 
(Claim 21; the system comprising: an array of ultrasound transducer/receiver elements…) 
wherein each of the plurality of transmit-receive pairs is associated with a transmit element of the aperture and a receive element of the aperture,
(Claim 21;… a plurality of delay devices, each couples to an element of the array; two or more summers for combining data from alternating groups of elements, the two or more summers being configured and arranged to form first and second data sets RX1 and RX2)
wherein the right subaperture is formed of a first portion of the plurality of transmit receive pairs representative of all of the transmit elements of the aperture and a portion of the receive elements of the aperture, and
(0060; FIG. 5d is an illustration of a pair of receive apertures with a pitch of one wavelength .lamda.. RX1 uses an alternating pattern of 2 elements on, 2 elements off) 
Refer to figure 5d-RX1 forms a first portion.
(Refer to Fig. 5 highlighted below)
wherein the left subapertures is formed of a second portion of the plurality of transmit receive pairs representative of a portion of the transmit elements of the aperture and all of the receive elements of the aperture.
(0060; RX2 uses the opposite alternating pattern of 2 elements off, 2 elements on.)
Refer to figure 5d-RX2 forms a second portion. 
(Refer to Fig. 5 highlighted below)

    PNG
    media_image5.png
    417
    602
    media_image5.png
    Greyscale


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable oven Yen, as applied to claim 1 above, in view of US Patent Eberle et al US 7,226,417 B1 (hereinafter Eberle) 
Regarding claim 12, Yen discloses all the elements of claim 1 above, but fails to disclose the following taught by Eberle further comprising an intravascular ultrasound (IVUS) imaging catheter (Claim 1; An intravascular ultrasound transducer assembly for facilitating providing images from within a vessel), and wherein the array of acoustic elements is positioned around a perimeter of the IVUS imaging catheter. (Fig. 3-element 8)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Yen acoustic elements to be positioned around a perimeter of the IVUS device a common method in the field of the endeavor taught by Eberle. Doing so would accommodate the space limitations of blood vessels (Col. 6, lines 12-14). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793